Citation Nr: 1422509	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of degenerative arthritis of the left knee. 

2.  Entitlement to an evaluation in excess of degenerative arthritis of the right knee.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from December 1973 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2012 the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.

A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009). Here, the Veteran has asserted that he can no longer work due to his service-connected disabilities of the knees, which are currently the subject of the present appeal.  The record raises a question of whether the Veteran is unemployable due a service-connected disability, and as such, a claim for a TDIU is properly before the Board.  See id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2010 rating decision, the RO granted service connection for degenerative arthritis of the knees, and assigned each knee a 10 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion.  In April 2011, VA received a supplemental claim for compensation, VA Form 21-526b for an increased evaluation of the knees.  The Veteran claimed that his knees were worse than the assigned 10 percent evaluation.  
In May 2011, the Veteran was afforded a VA examination, which resulted in assessments of degenerative arthritis of the knees.  The Veteran had an abnormal gait due to pain and walked with a limp.  Flexion was to 90 degrees, with no additional limitation following repetitive use, etc.  Extension was full, to zero degrees.  Testing of the ligaments was normal.  

In June 2011, along with his Notice of Disagreement (NOD) to the rating decision on appeal, the Veteran's representative submitted a copy of a September 2007 VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability, i.e. a total disability evaluation based upon individual unemployability (TDIU).  A report of general information documents that the Veteran's representative indicated that it was not a "claim for unemployability," but rather an attachment to the NOD.  In the NOD, the Veteran related that he felt that his VA examination was inadequate.  

In June 2012, the Veteran was again afforded a VA examination.  Posture and gait were reflected as normal and the Veteran was not in any apparent distress.  Flexion was to 130 degrees, limited by pain, bilaterally.  Extension was full to zero degrees, and without pain bilaterally.  The Veteran's gait was normal and he noted the occasional use of a brace.  The Veteran complained of swelling daily, locking in the morning, weakness and giving way.  Joint stability testing was normal, however, and there was no evidence of patellar subluxation.  Objective examination showed no soft tissue swelling, edema or effusion, or any weakness or instability.  There was no tenderness or crepitus, as well as no abnormal movements or guarding.  McMurray, Lachman and Drawer tests were all negative.  The left knee showed some valgus deformity with lateral deviation noted.  The examiner assessed mild degenerative joint disease of both knees with mild loss of function and noted that the disabilities had no impact on the Veteran's ability to work.

In October 2012, the Veteran testified before the Board.  He complained of pain on use of the knees, as well as swelling and locking.  He related that 2 hours on his knees, would result in swelling and essential incapacitation for 1 to 1 1/2 days.  He complained that his knees would lock in the morning and would loosen up after about a half an hour.  He reported relief with hot showers and the use of ice for up to 30 minutes at a time.  He related instability with walking over uneven ground.  He appeared to be in a lot of pain at the time of the hearing.  He testified as to interference with employment as a bricklayer and driver due to his knee disabilities.  His representative requested further examination, relating that the Veteran had not been afforded a VA examination in approximately 1 1/2 years, despite the VA examination dated 4 months prior.  

At the hearing, the Veteran denied having any treatment for his knees, including through VA, as well as having been awarded Social Security Administration (SSA) benefits.  He noted that he had been awarded a non-service-connected pension.  A review of the Virtual VA claims system reveals that in March 2013, the Veteran filed an informal claim for pension at the housebound rate, although he apparently did not pursue that claim by providing the information requested by the RO.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  The suggestion that the Veteran may be housebound and his testimony regarding additional symptoms and interference with employment indicate possible worsening of the service-connected knee disabilities.  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Accordingly, the claims are remanded to afford the Veteran a VA examination, which should also address functional impairment on employment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate a TDIU.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Along with this notice, provide the Veteran with VA Form 21-8940 in connection with the request for assignment of a TDIU, and request that he supply in greater detail the requisite information pertaining to his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.

2.  After the development directed in paragraph 1 has been completed, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected degenerative arthritis of the knees.

All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also indicate whether the Veteran's service-connected right and/or left knee disability has manifested by lateral instability and/or subluxation.  If so, the examiner should comment on the severity of such instability and/or subluxation including the duration and frequency of such manifestations.  

The examiner should comment as to the functional impairment of the Veteran's service-connected degenerative arthritis of the knees in relation to employment

A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed above has been completed to the extent possible, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate opportunity to respond before this matter is returned to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



